DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The prior art does not teach, suggest or render obvious the inclusion of the combination of an absorbent article including a surface bearing a printed graphic element printed using an aqueous inkjet ink composition having a dynamic viscosity of less than or equal to 5 centipoise (5 MPA-sec), and consisting essentially of (a) one or more polymer-dispersed pigment colorants in a total amount of at least 0.9 weight % and up to and including 6 weight %, based on the total weight of the aqueous inkjet ink composition, (b) a composition consisting of one or more compounds represented by the following Structure (I): HO-CH2-CH2-R (I) wherein R is a substituted or unsubstituted phenyl group or a substituted or unsubstituted phenoxy group, in a total amount of at least 0.5 weight % and up to and including 2 weight %, based on the total weight of the aqueous inkjet ink composition, and (c) one or more compounds selected from water-soluble humectants, co-solvents, and a combination of water-soluble humectants and co-solvents, in an amount of less than or equal to 20 weight %, based on the total th percentile particle diameter of less than 70 nm and a 95th percentile particle diameter of less than 150 nm, all particles diameters being measured using a dynamic light scattering particle size analyzer.  
	The prior art also does not teach, suggest or render obvious an absorbent article with one or more surfaces of the article includes a printed graphic element printed using an aqueous inkjet ink composition and a fluid set comprising two or more aqueous particle-free fluids, each independently having a dynamic viscosity of less than or equal to 5 centipoise (5 MPA-sec), and each particle-free fluid consisting essentially of a composition consisting of one or more compounds represented by the following Structure (I): HO-CH2-CH2-R (I) wherein R is a substituted or unsubstituted phenyl group or a substituted or unsubstituted phenoxy group, in a total amount of at least 0.5 weight % and up to and including 2 weight %, based on the total weight of the aqueous inkjet ink composition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Mukai et al. (US 2011/0234726 A1) discloses an inkjet recording method with aqueous ink composition, but does not disclose the method as claimed for the purpose of providing aqueous inkjet ink compositions and particle-free fluids that are substantially free of common preservatives or biocides, while preserving desired continuous inkjet printing features and high-quality images.
The prior art of Aoki et al. (US 2011/0183124A1) discloses an aqueous ink composition and inkjet recording method, but does not disclose the method as claimed for the purpose of providing aqueous inkjet ink compositions and particle-free fluids that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781